Opinion issued January 11, 2007







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00984-CV



IN RE KENNETH HILL, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Kenneth Hill, complains that the trial court (1) has
failed to rule on his motions for submission of his motion for production of documents and his
motion for an evidentiary hearing.
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Justices Taft, Keyes, and Hanks.
 
1.